Citation Nr: 1143158	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-29 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a major depressive disorder and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to April 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for reactive depression secondary to a mixed personality disorder.  A decision review officer (DRO) rating decision dated in September 2008 confirmed and continued the previous denial.

In July 2010, the Board remanded the case for further development to the RO via the Appeals Management Center (AMC).

In October 2011, the Board received additional evidence for consideration in connection with the claim on appeal from the Veteran's attorney.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in September 2011 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the medical and lay evidence of record and finds that an additional VA mental disorders examination and medical opinion is required to decide whether the Veteran has a current mental disorder that was caused or aggravated by military service.

In his June 2007 claim, the Veteran stated that he had "in-service permanent mental problems that worsened."  In December 2007, he stated that he had suffered from depression and anxiety for many years, which caused him significant difficulties in performing his duties as a soldier.  In January 2008, he again described feeling depressed and anxious and reported that he was under care for depression before military service, and during military service his depression, anxiety, and mood swings became worse.  In other statements he reiterated his contention that he had depression and anxiety during service, and he described current trouble thinking and remembering, and problems with depression, sleeping, nervousness, anxiety, social withdrawal, and interacting with others.

VA treatment records dated from October 2002 to July 2007 were silent for complaints, findings, or diagnosis of any mental disorder.  Posttraumatic stress disorder (PTSD) and depression screens dated in October 2004 were both negative.

In a February 2008 VA primary care note, he complained of stress, anxiety, and depression worsening in the past four months and stated that he was diagnosed with PTSD in the past and tried medications.

In April 2008 he indicated that he was treated for depression and anxiety by a private mental health clinic in the 1970s and 1980s, but the records had been destroyed.

In correspondence dated in January 2009, the Veteran explained that he saw a psychiatrist prior to service after a relationship ended, and his psychiatrist told him that his response was normal due to the circumstances and that he was okay.  He now claimed that he developed depression, anxiety, and schizoid features from neglect while he was incarcerated during military service.  

In August 2009 the Veteran's attorney argued that the Veteran was presumed to be in sound condition at enlistment because his psychiatric condition was noted to be normal at entry into service.  He further argued that VA must concede that the Veteran's claimed mental disorder is of service origin because clear and unmistakable evidence that the condition both pre-existed service and was not aggravated in service was absent.

In an enlistment report of medical history dated in August 1978, the Veteran denied ever having frequent trouble sleeping, depression of excessive worry, or nervous trouble of any sort.  An August 1978 enlistment medical examination report indicated that psychiatric functioning was normal on clinical evaluation.  In a January 1980 neuropsychiatric screen, the Veteran stated that he was depressed because he believed that he was infertile.  Objective findings did not pertain to the Veteran's mental status, but the assessment was depression.

A neuropsychiatric evaluation report dated during service in January 1980 detailed that the Veteran had a history of eating, mood, alcohol, stomach, and drug problems as an adult and of psychiatric care as a civilian for "depression."  He stated that he was told by a recruiter to lie about his previous psychiatric history because he would not be accepted for enlistment if he did not.  The report indicated that the evaluation consisted of a mental status examination, psychodiagnostic personality testing, and a psychiatric interview.  On mental status examination, the Veteran was "definitely on the borderline of depressive neurosis."  The diagnosis was reactive depression, secondary to a mixed personality disorder.  The clinical psychologist summarized that the Veteran had psychiatric care prior to coming into the military, received care while in the military, and his present evaluation revealed a continuation of his psychopathology.  The psychologist also remarked that the Veteran had "no business in the military service to begin with, his condition is worsening while in the military service, and he should be immediately discharged."  He added that the Veteran "does exhibit a longstanding duly diagnosed severe personality disorder which does not require and will not benefit from psychiatric hospitalization."  He recommended immediate administrative discharge by reason of unsuitability and fraudulent enlistment.

The Veteran was subsequently discharged and not recommended for reenlistment due to "unsuitability personality disorders."

A private psychological opinion from M. P., PhD, dated in October 2009 concluded that the Veteran has major depressive disorder now, he likely met the DSM-IV criteria for major depressive disorder during military service, and it was very likely that the current disorder is a continuation of the same disorder he experienced in the military.  She indicated that her conclusions were based solely on the documents that were provided to her, which appear to have included some service treatment records and statements made in support of his claim and current appeal.  She did not personally examine the Veteran.

Records from the Social Security Administration (SSA) were received in October 2010 and reflect that the Veteran was determined to be disabled for SSA purposes due to a back disorder, the disability he claimed on his application in December 2000.  Records reflect that he injured his back in 1993 and in June 1999.  In a January 2001 SSA physical examination report, he denied any significant psychiatric history during a review of systems.  In a disability report dated in July 2004, the Veteran denied being seen by a doctor, hospital, clinic, or anyone else for emotional or mental problems that limited his ability to work.  In a Physical Medical Source Statement Questionnaire faxed by Hardin County Regional in January 2005, the examining physician identified depression and anxiety as conditions affecting the Veteran's physical condition.

In a VA mental disorders examination report dated in April 2011, the examining clinical psychologist indicated that she reviewed the claims file, and the report reflects that she obtained a subjective history from the Veteran.  During the examination, he denied any issues associated with alcohol or other substance use and denied a history of suicide attempts.  He described the circumstances prior to going AWOL for several months during service and being placed in restrictive barracks for several months upon his return.  He stated that he saw a counselor while AWOL for his insomnia and depression, but that he was denied treatment when he returned.  He indicated that he had a breakdown and started having problems since that time.  Following an examination, the examiner concluded that there was no Axis I diagnosis, but that the Axis II diagnosis was mixed personality disorder, per history (personality disorder NOS (not otherwise specified) with Cluster A and C traits).  The examiner did not elaborate as to why the Veteran did not meet any DSM-IV criteria for an Axis I diagnosis.  She did remark that the Veteran presented with little affect and indifferent mood, was not able to fully engage, and was distant and nonelaborative in his speech.

The Veteran was evaluated by a private clinician, S. S., whose credentials are not listed on the report in August 2011, and by L. B., whose credentials are not legible in September 2011.  During the August evaluation, the Veteran stated that he had suicidal thoughts in the 1970s and put a gun to his throat.  He stated that he starts thinking he is a famous singer, he blows money on shoes and boots, and he cannot sleep for days at a time.  The clinician remarked that the Veteran was very open.  The Veteran disclosed that he drinks about a gallon of beer and had smoked crack cocaine several times a week since 1992 to control his mood swings.  He indicated that he experienced hallucinations, hangovers, nervousness, and tremors in relation to his drinking and drug use.  Following a mental status examination, the diagnosis was bipolar disorder with psychotic [features], poly substance dependence, and OCD [obsessive compulsive disorder] traits.

During the September 2011 evaluation, the Veteran again reported that he attempted suicide in the 1970s by putting a gun to his neck and that medications did not help his symptoms.  He also described self-medicating with alcohol to "come down" and with crack to "come up" from depression.  He reported having the same problems since military service.  The diagnosis was mood disorder NOS, rule out bipolar [disorder], cocaine abuse, and alcohol abuse.  Neither private clinician offered an opinion regarding any relationship between the currently diagnosed mental disorders and the Veteran's military service.

In summary, a private psychologist concluded that the Veteran had a major depressive disorder without personally evaluating him; a VA examiner concluded that the Veteran only had a personality disorder but no Axis I diagnosis without providing an explanation of the rationale; and private clinicians diagnosed him with bipolar disorder, mood disorder NOS, and poly substance dependence without commenting about whether such disorders were related to service.  An additional medical opinion based on a review of the record and an examination of the Veteran is required to resolve whether the Veteran currently has an acquired psychiatric disorder other than a personality disorder and to provide a medical opinion as to (1) whether the Veteran's pre-existing depression was aggravated by service, and if so, whether any current depression is related to the in-service aggravation; and (2) whether he has any other acquired psychiatric disorder related to military service, and if so, whether an acquired psychiatric disorder is superimposed on a personality disorder. 

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  

The government may show a lack of aggravation by establishing by clear and unmistakable evidence "that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition."  Wagner, 370 F.3d at 1096 (quoting 38 U.S.C.A. § 1153) (emphasis added).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  

In addition, the Board notes that some of the Veteran's statements during the April 2011 VA examination and the August and September private evaluations were inconsistent, particularly his reports of a prior suicide attempt and his use of alcohol and drugs to cope with his reported symptoms.  Similarly, his engagement in the VA examination process was greatly limited as compared to the latter private evaluations.  An additional VA examination gives the Veteran another opportunity to fully disclose his history of psychiatric symptoms, coping strategies, and treatment.

Prior to the examination, however, the RO should request the Veteran's complete service personnel records because they may be relevant to his claim.  Although some service personnel records are already contained in the claims file, it appears that they may not be complete.  

Accordingly, the case is REMANDED for the following action:

1.  Request a complete set of the Veteran's service personnel records through official channels and associate them with the claims file.  All efforts to obtain such records should be documented.  If the records cannot be obtained the Veteran and his attorney should be notified.

2.  After all outstanding pertinent records have been obtained and associated with the claims file or determined to be unavailable, the claims file and a copy of this remand should be forwarded to a psychiatrist for a VA mental disorders examination and to obtain an opinion concerning the Veteran's claimed acquired psychiatric disorder, to include depression and anxiety.  

Following a thorough review of the claims folder and interview and examination of the Veteran, the psychiatrist should list all diagnosed mental disorders evident on examination and is asked to respond to the following:

(a) Does the Veteran currently have an Axis I psychiatric disorder?  If the Veteran is not shown to have a current Axis I diagnosis, fully explain the basis for that conclusion.  Please also address whether an Axis I psychiatric disorder was present at any time since the Veteran filed his claim.  If a psychiatric disorder is found to have existed at any time since the Veteran filed his claim, please address the following questions:  

(b) If the Veteran currently has a psychiatric disorder, was this disorder present in service or is it in any way related to service?  

(c) If the Veteran currently has a psychiatric disorder that was present in service, did the psychiatric disorder exist prior to service?  If so, did the Veteran's preexisting disorder undergo a permanent increase in severity of the underlying disorder during service?  In rendering the opinion, the psychiatrist should explain why any symptoms and findings noted in service do or do not reflect permanent worsening of the pre-existing disability (as opposed to being only a temporary exacerbation of symptoms). 

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



